                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOHN DOUGLAS HUNTER,                           Case No. 14-cv-05031-JST
                                                        Plaintiff,
                                   8
                                                                                          ORDER DENYING FURTHER
                                                 v.                                       REQUEST FOR APPOINTMENT OF
                                   9
                                                                                          PRO BONO COUNSEL
                                  10       MIKE SOKOLOFF, et al.,
                                                                                          Re: ECF No. 130
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On May 1, 2019, the Court appointed attorneys from Durie Tangri LLP as pro bono

                                  14   counsel for Plaintiff John Douglas Hunter. ECF No. 108. Several months later, Durie Tangri filed

                                  15   a motion to withdraw as counsel, ECF No. 127, and Hunter filed a “motion requesting the denial

                                  16   of the withdrawal of the law firm Durie Tangri as pro-bono appointments unless the Court

                                  17   substitutes counsel for Plaintiff,” ECF No. 130. Both motions were referred to Magistrate Judge

                                  18   Laurel Beeler for resolution. ECF Nos. 128, 131.

                                  19           Judge Beeler granted Durie Tangri’s motion to withdraw and denied Hunter’s motion as to

                                  20   Durie Tangri’s withdrawal. ECF No. 144. She construed the remainder of Hunter’s motion “as a

                                  21   motion for the court to appoint him new pro-bono counsel”; set deadlines for the remaining

                                  22   Defendant, Mike Sokoloff, to respond and for Hunter to file an optional reply; and “remind[ed] the

                                  23   parties that the motion for new counsel will be decided by” this Court.1 ECF No. 147 at 1-2.

                                  24   Defendant filed a timely opposition to Hunter’s request for new counsel. ECF No. 150. The

                                  25   Court granted Hunter’s request to extend his reply deadline to December 18, 2019. ECF No. 157.

                                  26
                                  27   1
                                        Sokoloff died on July 19, 2019. ECF No. 146 at 1. Defense counsel identified Sokoloff’s
                                  28   successor as Daniel Harris and provided his mailing address to Hunter via a November 5, 2019
                                       court filing. Id. at 1, 3.
                                   1   Hunter’s reply was mailed on December 19, 2019, and filed on December 23, 2019, but it purports

                                   2   to have been signed on December 17, 2019. ECF No. 158 at 7; ECF No. 158-1. The Court will

                                   3   consider Hunter’s reply as if it were timely filed.

                                   4               “Generally, a person has no right to counsel in civil actions. However, a court may under

                                   5   ‘exceptional circumstances’ appoint counsel for indigent civil litigants pursuant to 28 U.S.C.

                                   6   § 1915(e)(1).” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (citations omitted) (affirming

                                   7   district court’s decision to deny appointment of counsel, including at trial, to pro se prisoner

                                   8   bringing claims under 42 U.S.C. § 1983). This requires consideration of both the likelihood of

                                   9   success on the merits and the litigant’s ability “‘to articulate his claims pro se in light of the

                                  10   complexity of the legal issues involved.’ Neither of these considerations is dispositive and instead

                                  11   must be viewed together.” Id. (citations omitted).

                                  12               On the first factor, Hunter has not made a showing that he is likely to succeed on the
Northern District of California
 United States District Court




                                  13   merits. Although Sokoloff has opted not to file a motion for summary judgment, that indicates

                                  14   only that he does not believe that “there is no genuine dispute as to any material fact and [he] is

                                  15   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). This does not mean that Hunter is

                                  16   ultimately likely to prevail on his claim against Sokoloff. Evidence regarding that claim is not

                                  17   before the Court, and the Court can make no determination on the likelihood of Hunter’s success

                                  18   at trial.

                                  19               On the second factor, the legal issues in this case do not appear to be complex. Only one

                                  20   claim remains, and it is relatively straightforward: Hunter alleges that Sokoloff gave him a bag of

                                  21   medication, some of which Hunter did not recognize. ECF No. 95 ¶ 11-12 (third amended

                                  22   complaint). Hunter wanted to take Dilantin, the medication he recognized, but Sokoloff told him

                                  23   he had to take all of the medication or none of it. Id. ¶¶ 12-13. When Hunter tried to take the

                                  24   Dilantin, Sokoloff “lunged at Plaintiff and began choking Plaintiff to prevent him from

                                  25   swallowing the pills.” Id. ¶ 14. As a result “of the excessive physical force used by Defendant

                                  26   Sokoloff against Plaintiff, Plaintiff sustained injuries requiring medical treatment, including but

                                  27   not limited to permanent and debilitating injuries to his neck and back, as well as pain and

                                  28   suffering, including emotional distress.” Id. ¶ 21. On these facts, Hunter asserts one claim for
                                                                                             2
                                   1   relief: an Eighth Amendment excessive force claim under 42 U.S.C. § 1983. Id. ¶¶ 24-28. The

                                   2   alleged facts are not complex, nor does Hunter raise complex legal theories.

                                   3          Moreover, the need for discovery “does not necessarily qualify the issues involved as

                                   4   ‘complex’” because “[m]ost actions require development of further facts during litigation and a

                                   5   pro se litigant will seldom be in a position to investigate easily the facts necessary to support the

                                   6   case.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (footnote omitted). But

                                   7   where, as here, all discovery has been completed, there is even less justification for appointment of

                                   8   counsel. The Court previously appointed counsel on a limited basis to assist Hunter with his own

                                   9   deposition. ECF Nos. 42, 46. Subsequently appointed counsel assisted Hunter with conducting

                                  10   his own discovery, including obtaining responses to written discovery, taking multiple

                                  11   depositions, and cross-examining Sokoloff at a deposition taken by his own counsel to preserve

                                  12   his testimony. ECF No. 118 at 5-6; ECF No. 137 ¶ 3. The discovery cut-off has now passed, see
Northern District of California
 United States District Court




                                  13   ECF No. 117, and there will be no development of further facts in this case.

                                  14          Hunter is also able to articulate his remaining claim without representation by counsel. In

                                  15   fact, the reason for Durie Tangri’s withdrawal is that Hunter wanted to drive his own litigation

                                  16   strategy. E.g., ECF No. 144 at 5 (“Mr. Hunter insists that Durie Tangri present motions in

                                  17   litigation that Durie Tangri does not believe it has a good-faith basis for making and believes are

                                  18   not warranted or supportable under existing law.”). Additionally, Hunter’s reply brief

                                  19   demonstrates that he is capable of reviewing deposition testimony, relying on case law, and

                                  20   making arguments based on the Federal Rules of Civil Procedure. See ECF No. 158. Further, as

                                  21   Defendant correctly observes, Hunter is an experienced pro se litigant who has represented himself

                                  22   at two criminal trials and in numerous state cases, including appeals, and continues to represent

                                  23   himself in four other federal cases, including one appeal and one case before this Court. ECF No.

                                  24   150 at 4-5 & nn.2-5 (citing cases).

                                  25          For all of the above reasons, the Court does not find exceptional circumstances to appoint

                                  26   counsel. Hunter’s further request for appointment of pro bono counsel is denied.

                                  27          Unless and until another attorney enters an appearance on Hunter’s behalf, Hunter shall

                                  28   represent himself without an attorney. The Court relieves Durie Tangri of its obligation “to
                                                                                          3
                                   1   continue to accept service of all papers from the parties or the court and to promptly forward them

                                   2   to Mr. Hunter.” ECF No. 144 at 6-7. Following entry of this order, all papers must be served by

                                   3   mail on Hunter directly.

                                   4          Finally, Hunter is reminded that he must make a motion to substitute Daniel Harris as the

                                   5   successor to Sokoloff, who is now deceased, by February 3, 2020. If he does not do so, he risks

                                   6   dismissal of this action. See Fed. R. Civ. P. 25(a)(1) (“If the motion [for substitution] is not made

                                   7   within 90 days after service of a statement noting the death, the action by or against the decedent

                                   8   must be dismissed.”); ECF No. 146 (suggestion of death, noting Harris as Sokoloff’s successor,
                                       dated November 5, 2019). If Hunter files such a motion, Defendant’s counsel shall serve the
                                   9
                                       motion on Harris and file a proof of service with this Court.
                                  10
                                              IT IS SO ORDERED.
                                  11
                                       Dated: January 7, 2020
                                  12
Northern District of California




                                                                                        ______________________________________
 United States District Court




                                  13                                                                  JON S. TIGAR
                                                                                                United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
